Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 2 September 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  dear general
                     
                     Cap henry on board ville de paris 2 Sept. 1781
                  
                  i arrived here this morning at five o clok after a long and tedious journey on many accounts.  But the pleasure i have to see at last a French fleet of 27 Sails of line in Your Country makes me forget all the hardships i experienced.  Something yet gives me some uneasiness.  i am sorry not to find here admiral du barras.  your excellency knows very well all the different inconveniency’s which were according my opinion in his stay at newport.  now i am afraid that he shall not be able to get away.  long while ago the British must know that the general rendevous is in Chesepeak.  so they do’nt apprehend any thing at new york from Count de grasse’s fleet.  may be admiral wood is arrived at newyork.  i Confess i am not quiet.  besides when shall we have our artillery for siege &c.
                  by the situation of the things your excellency will see that the first Case mentioned in his letter to Count de grasse takes place.  so there is no place for any other speculation and on account of many circumstances i shall be very happy if we fill the present object in as extensive as manner as it Can be.  Count de grasse being obliged to it appears to be always determined to leave us in the time announced so we have only six weeks, to operate.  unfortunately he Cannot provide you with vessels for the Transportation of your troops and the french army at least in this moment.  and if count de barras does not arriveyour excellency must not expect any other succour in that respect from the presence of the french fleet in the bay but the safe navigation of the vessels Collected at baltimore and other places.  the ennemy have no vessels out of york river that is entirely blocked up.
                  i intend to join too morrow the marquis.  the admiral has sent him already the troops he had on board which amount to more than 3000 men.  Now the situation of the marquis appears to me very nice, because on one side he must not according my opinion run any great risque till you arrive.  that should be entirely improper.  unless the ennemy gives a fine opportunity of undertaking against him  but in another respect it should be very advantagous which never must be lost. to Confine the ennemy as much as possible that he Could not Collect provisions because By what i heard of the advantage of his position at york  6000 men well fortified shall be forced with difficulty so if we Could join famine to other means, we should have a better chance of suceeding.  But to determine to what degree it is Convenient to aim at each of these different objects requires a very great jugement.  fortunaly the intelligence and good sense of the marquis must give us great Confidence.  i will put myself under his orders and second his wishes as much as i shall be able.  but dear general Come with the greatest expedition, let us make use of the short stay of Count de grasse here.  we have no Choice left, i thinck.  when 27 of line are in chesepeak, when great americain and french forces are joined, we must take Cornwallis or be all dishonoured.  always sorry that for want of proper measures taken at distance and on account of many Circumstances we Cannot thinck of undertaking something serious to the southern after this will be over.  i have the honour to be with the greatest respect and attachment dear general your most obedient and humble servant 
                  
                     Duportail
                  
                  
                     in Case that admiral du barras should arrive as most of his transports are large ships, it would be advantageous that your troops or stores be at baltimore instead of head of elk because large ships Can go up there.
                  
                  
               